[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff brings this action in two counts. The first count sounds in a violation of the Dram Shop Act and alleges the giving of notice. The second count sounds in negligence in the maintenance of the premises.
The plaintiff appeared as the sole witness. The court notes that the defendant, NMMA, Inc., was defaulted for failure to CT Page 4054-LL appear. The court entered a default against the defendant, Michael Arotsky, for failure to appear at trial.
The following facts are found. On April 18, 1992, the plaintiff, a 26 year old waiter, entered an establishment called Hooter's Bar. Moving to sit down, he was grabbed from behind by another patron, and was set upon by several companions. The plaintiff was struck by a pitcher of beer and was knocked unconscious.
He was taken to the emergency room of the Hospital of St. Raphael. A CT scan was taken of the head and face. The CT scan proved negative. However, a basilar skull fracture was suggested. He was referred to Dr. Haak, a neurologist, who followed the case until July 17, 1992. The bills for Dr. Haak amounted to $850. The bill for St. Raphael's was $400. The plaintiff lost 5 days work at an estimated $500. Further, he was unable to resume school work, and lost $220 tuition and $50 for books.
         "To establish a violation of General Statutes § 30-102, three elements must be proven. `In each case . . . the trier must decide as a question of fact: whether there was (1) a sale of intoxicating liquor (2) to an intoxicated person (3) who, in consequence of such intoxication, causes injury to the person or property of another.' (Citation omitted.) Proof of a particular blood alcohol level is not required. . . ." Cobler v. Maloney, 39 Conn. App. 655,  662.
The court finds the issues for the plaintiff and awards the plaintiff $14,000 on the first count, and $5000 on the second count, and costs.
Burns, J.